Title: [Diary entry: 20 October 1770]
From: Washington, George
To: 

Saturday 20th. We Imbarkd in a large Canoe with sufficient Stores of Provision & Necessaries, & the following Persons (besides Doctr. Craik & myself) to wit—Captn. Crawford Josh. Nicholson Robt. Bell—William Harrison—Chs. Morgan & Danl. Reardon a boy of Captn. Crawfords, & the Indians who went in a Canoe by themselves. From Fort Pitt we sent our Horses & boys back to Captn. Crawford wt. orders to meet us there again the 14th. day of November. Colo. Croghan, Lieutt. Hamilton and one Mr. Magee set out with us. At two we dind at Mr. Magees & Incampd 10 Miles below, & 4 above the Logs Town. We passd several large Island which appeard to [be] very good, as the bottoms also did on each side of the River alternately; the Hills on one side being opposite to the bottoms on the other which seem generally to be abt. 3 and 4 hundred yards wide, & so vice versa.